Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 06, 2021 has been entered.  
Claims 1-5, 11-13, 16, 17, 21, 23, 26, 28 and 30-35 are currently pending and directed toward DETERMINING CRITICALITY OF IDENTIFIED ENTERPRISE ASSETS USING NETWORK SESSION INFORMATION.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Allowable Subject Matter
Claims 1-5, 11-13, 16, 17, 21, 23, 26, 28 and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance in view of Applicant's remarks in the response filed on August 06, 2021:
US Patent No. 11,075,885 by Subbarayan et al. discloses a client side parameter which involves data monitoring and corresponding flow control in cases involving abnormally high traffic volumes from any client (for example high traffic volume originating from a single client or client device as a result of denial of service (DoS) attack. By monitoring and controlling the number of inbound requests from API clients (for example REST API clients), and rejecting 
US Patent No. 10,681,060 by SCHEIDLER et al. discloses method for determining computer system security threats, the computer system including user accounts established on the computer system, the method including the steps of: (i) for a plurality of user accounts, assigning a risk level to each account; (ii) in a time interval, for a plurality of events, wherein each event is linked to a respective user account, assigning an event score relating to deviation from normal behavior of each event with respect to the respective user account; (iii) in the time interval, for the plurality of events, calculating an event importance which is a function of the respective event score and the respective user account risk level; (iv) prioritizing the plurality of events by event importance, and (v) providing a record of the plurality of events, prioritized by event importance.
US Patent Application Publication No. 2019/0297055 by May et al. discloses receiving, by a network security device associated with a private network, updated information associated with a network asset associated with the private network from an external asset management device associated with the private network, wherein the updated information includes a change in a definition or an attribute of the network asset.
The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, teaches all limitations of the claims as currently presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG KORSAK/
Primary Examiner, Art Unit 2492